ACCEPTED
                                                                                     12-15-00140-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                               10/15/2015 4:29:11 PM
                                                                                           Pam Estes
                                                                                              CLERK

                          NOS. 12-15-00139-CR
                          and 12-15-00140-CR
                                                                  FILED IN
STATE OF TEXAS                         §    IN THE         12th COURT OF APPEALS
                                                                TYLER, TEXAS
                                       §                   10/15/2015 4:29:11 PM
VS.                                    §    TWELFTH      COURTPAM ESTES
                                       §                            Clerk
RONNY LEE WILLIAMS                     §    OF APPEALS

    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes Ronny Lee Williams, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate
Procedure, and for good cause shows the following:
      1.    These cases are on appeal from the 145TH Judicial District Court
of Nacogdoches County, Texas.
      2.    The cases below were styled the State of Texas vs. Ronny Lee
Williams, and numbered F1320424 and F1521685.
      3.    Appellant was convicted of Aggravated Robbery, Assault on a
Public Servant, and Possession of a Controlled Substance.
      4.    Appellant was assessed a sentence of seventy-five (75) years, ten
(10) years, and twenty (20) years in prison, respectively, on May 19, 2015.
      5.    Notice of appeal was given on May 20, 2015.
      6.    The clerk’s record was filed on September 16, 2015, and a
supplemental clerk’s record was filed on September 19, 2015; the reporter’s
record was filed on August 7, 2015.
      7.    The appellate brief is presently due on October 16, 2015.
      8.    Appellant requests an extension of time of one month from the
date that the Appellant’s Brief is currently due until November 16, 2015.

                                      -1-
     9.      No previous extensions to file Appellant’s brief have been
requested.
     10.     Appellant is currently incarcerated.
     11.     Appellant relies on the following facts as good cause for the
requested extension:
     In addition to his usual heavy schedule of criminal announcements and
client meetings, over the last two and one-half weeks, Counsel for Appellant
had a long, contested temporary hearing out-of-town after an improper post-
answer default on a client, two contested bench trials for which to prepare
last week, and civil discovery due this week. Counsel for Appellant has not
had adequate time to properly research and brief the issues.
     WHEREFORE, PREMISES CONSIDERED, Appellant prays that
this Court grant this Motion To Extend Time to File Appellant’s Brief, and for
such other and further relief as the Court may deem appropriate.

                                     Respectfully submitted,

                                     LAW OFFICES OF NOEL D. COOPER
                                     117 North Street, Suite 2
                                     Nacogdoches, Texas 75961
                                     Telephone: (936) 564-9000
                                     Telecopier: (936) 715-6022


                                     By:/s/Noel D. Cooper
                                        Noel D. Cooper
                                        State Bar No. 00796397
                                        Attorney for Ronny Lee Williams




                                      -2-
                        CERTIFICATE OF SERVICE
      This is to certify that on October 15, 2015, a true and correct copy of the
above and foregoing document was served on Nicole LoStracco, Nacogdoches
County District Attorney, 101 West Main Street, Nacogdoches, Texas, via
electronic service.


                                     /s/Noel D. Cooper
                                     Noel D. Cooper


                      CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is

computer generated and contains 334 words based on a computer word

count.


                                     /s/Noel D. Cooper
                                     Noel D. Cooper




                                      -3-